 Exhibit 10.3

 

AGREEMENT

 

This Agreement (the “Agreement”) is dated January 22, 2015 and is made by and
between FOREX INTERNATIONAL TRADING COMPANY, a Nevada corporation (the
“Company”) and FLEMING PLLC, a New York Professional Limited Liability Company
(the “Consultant”).

 

WHEREAS, the Company and the Consultant formerly entered into an a Retainer
Agreement (the “Retainer Agreement”) pursuant to which the Consultant was hired
by the Company as legal counsel (the “Services”);

 

WHEREAS, in consideration for providing the Services, the Consultant is owed
legal fees in the amount of $32,000 (the “Fees”);

 

WHEREAS, the Company and the Consultant have agreed to settle the Fees owed to
the Consultant by the Company;

 

WHEREAS, under the terms of the Agreement, the Company will issue to the
Consultant 3,200,000 shares of common stock of the Company (the “Shares”) valued
at $0.005 per share;

 

NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Consultant as
follows:

 

1.                  The Retainer Agreement is cancelled and the Parties are not
bound by any provision contained therein.

 

2.                  In Consideration for providing the Services, the Company
hereby agrees to issue Stephen M. Fleming, the sole owner of the Consultant, the
Shares.

 

3.                  Consultant warrants and represents that no other person or
entity has any interest in the matters released herein, and that it has not
assigned or transferred, or purported to assign or transfer, to any person or
entity all or any portion of the matters released herein.

 

4.                  Each party shall be responsible for their own attorneys’
fees and costs.

 



 

 

 

5.                  The Company releases and forever discharges Consultant and
its respective agents, servants, employees, proprietors, partners, officers,
directors, shareholders, subsidiaries, attorneys, predecessors, successors,
assigns, heirs, survivors and personal representatives of and from any and all
known or unknown claims, debts, liabilities, demands, obligations, damages,
losses, costs, expenses, attorney' s fees, actions and causes of action, from
the beginning of time to the effective date of this Agreement. The Company
agrees that it will not initiate any complaint, suit, or action of any kind
against the other party, in law or equity, before a state court, federal court,
foreign court, or administrative body; except as necessary to enforce the terms
of this Agreement.

 

6.                  Each party acknowledges and represents that: (a) they have
read the Agreement; (b) they clearly understand the Agreement and each of its
terms; (c) they fully and unconditionally consent to the terms of this
Agreement; (d) they have had the benefit and advice of counsel of their own
selection; (e) they have executed this Agreement, freely, with knowledge, and
without influence or duress; (f) they have not relied upon any other
representations, either written or oral, express or implied, made to them by any
person; and (g) the consideration received by them has been actual and adequate.

7.                  This Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the parties and
supersedes and replaces all prior negotiations, proposed agreement and
agreements, written or oral. Each of the parties hereto acknowledges that
neither any of the parties hereto, nor agents or counsel of any other party
whomsoever, has made any promise, representation or warranty whatsoever, express
or implied, not contained herein concerning the subject hereto, to induce it to
execute this Agreement and acknowledges and warrants that it is not executing
this Agreement in reliance on any promise, representation or warranty not
contained herein.

 

8.                  This Agreement may not be modified or amended in any manner
except by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the parties
hereto.

 

9.                  Should any provision of this Agreement be declared or be
determined by any court or tribunal to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be severed and deemed not to be
part of this Agreement.

 



2

 

 

 

10.              This Agreement may be executed in facsimile counterparts, each
of which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.

 

FOREX INTERNATIONAL TRADING COMPANY

 

 

By: /s/Igwekali Reginald Emmanuel

Name: Igwekali Reginald Emmanuel

Title: President, Chief Executive Officer, Secretary, Treasurer and Chairman of
the Board of Directors

 

 

FLEMING PLLC

 

 

By:/s/ Stephen M. Fleming

Name: Stephen M. Fleming

Title: Managing Member

 

3



--------------------------------------------------------------------------------

 

 

